IN THE SUPREME COURT, STATE OF WYOMING

                                      2022 WY 92

                                                                April Term, A.D. 2022

                                                                      July 20, 2022

 PETER BENJAMIN GATZA,

 Appellant
 (Defendant),

 v.                                                S-22-0099

 THE STATE OF WYOMING,

 Appellee
 (Plaintiff).

                    ORDER AFFIRMING THE DISTRICT COURT’S
                ORDER DENYING MOTION FOR SENTENCE REDUCTION
[¶ 1] This matter came before the Court upon its own motion following the filing of
Appellant’s Pro Se Brief. Appellant took this appeal to challenge the district court’s
February 10, 2022, Order Denying Motion for Sentence Reduction.

[¶ 2] On June 10, 2022, Appellant’s court-appointed appellate counsel e-filed a Motion
to Withdraw as Counsel, pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct.
1396, 1400, 18 L.Ed.2d 493 (1967). This Court subsequently entered an Order Granting
Motion for Extension of Time to File Pro Se Brief. This Court ordered that, on or before
July 28, 2022, Appellant was permitted to file with this Court a pro se brief specifying the
issues he would like the Court to consider in this appeal. This Court also provided notice
that, after the time for filing a pro se brief expired, this Court would make its ruling on
counsel’s motion to withdraw and, if appropriate, make a final decision on this appeal. On
July 8, 2022, Appellant filed a Pro Se Brief.

[¶ 3] Now, following a careful review of the Pro Se Brief, the record, and the Anders brief
submitted by appellate counsel, this Court finds that appellate counsel’s motion to
withdraw should be granted and the district court’s Order Denying Motion for Sentence
Reduction should be affirmed. It is, therefore,
[¶ 4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant Peter Benjamin Gatza, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶ 5] ORDERED that the Natrona County District Court’s February 10, 2022, Order
Denying Motion for Sentence Reduction, be, and the same hereby is, affirmed.

[¶ 6] DATED this 20th day of July, 2022.

                                               BY THE COURT:

                                               /s/

                                               KATE M. FOX
                                               Chief Justice